     Case 3:15-cv-00492-MMD-CLB Document 86 Filed 09/24/20 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                                ***

6     ALEX MARQUEZ,                                    Case No. 3:15-cv-00492-MMD-CLB

7                                 Petitioner,                      ORDER
            v.
8

9     E.K. MCDANIEL, et al.,

10                             Respondents.

11

12         Before the Court is Respondents' unopposed motion for extension of time (third

13   request) (ECF No. 85). The Court finds that good cause exists to grant the motion.

14         It is therefore ordered that Respondents' unopposed motion for extension of time

15   (third request) (ECF No. 85) is granted. Respondents will have up to and including

16   October 22, 2020, to file an answer to the first amended petition (ECF No. 14).

17         DATED THIS 24th day of September 2020.

18

19
                                                MIRANDA M. DU
20                                              CHIEF UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28
